Citation Nr: 1422078	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO. 10-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD).

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a left lower extremity neurological disability, to include left thigh paresthesia.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1992 and from January 1998 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that decision, the RO denied service connection for all three issues on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2011. A transcript of the hearing is contained in the Veteran's electronic file.

This matter was previously remanded by the Board in October 2012 and November 2013 for further development. The requested development having been completed, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A low back disability, to include lumbar DDD, was not shown in service or within the first post-service year, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. A diagnosis of a left knee disability has not been rendered at any time during the course of the appeal.

3. A left lower extremity neurological disability, to include left thigh paresthesia, has been shown to be causally and etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1. A low back disability, to include lumbar DDD, was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. A left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3. A left lower extremity neurological disability, to include left thigh paresthesia, was incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision with respect to the issue of service connection for a left lower extremity neurological disability, to include left thigh paresthesia, no discussion of VA's duty to notify and assist is necessary as to that claim. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in May 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). 

Concerning his claim for service connection for left thigh paresthesia, the Veteran was provided with VA examinations for his complaints of paresthesia and a low back disability in February 2010 and December 2012, and an addendum opinion was obtained in January 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. The addendum opinion was based on a complete review of the record, and provided by the physician who administered the December 2012 physical examination. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for left lateral thigh paresthesia and a low back disability, to include lumbar DDD. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Turning to the Veteran's claim for service connection for a left knee disability, VA's duty to provide an examination was not triggered as the Veteran does not have a currently diagnosed left knee disability. The Veteran has not made any statements concerning a left knee disability, and specifically denied having any problems with his left knee in his February 2010 VA examination. X-ray images taken in May 1998 note no evidence of fracture, dislocation or other bone or joint pathology, and the medical evidence of record is otherwise silent with respect to the presence of a current left knee disability. As there is no evidence of a current left knee disability, VA did not have a duty to provide an examination with respect to the Veteran's claim of service connection for a left knee disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since VA has obtained all relevant identified records and provided adequate medical examinations where required, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis and organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a low back disability, a left knee disability, and a left lower extremity neurological disability, to include left thigh paresthesia. Each claim will be addressed in turn.

A. Low Back Disability

The Veteran contends he is entitled to service connection for a low back disability, to include lumbar DDD. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

Initially, the Board notes that the Veteran does not contend, and the medical evidence of record fails to show, that a low back disability manifested within the first post-service year or manifested during service to a sufficient degree to identify the disease. See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331. A July 1998 x-ray examination reflected no low back disabilities, and the Veteran specifically denied a history of low back pain on his February 1998 separation report of medical history. Presumptive service connection based on chronic diseases and service connection based on continuity of symptomatology for a low back disability are therefore not for application.

Turning to direct service connection, the Veteran has a current diagnosis of DDD based on February 2010 x-rays, and therefore the first element is met.

Concerning the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran has repeatedly stated that he has never had a back disability, including during his November 2011 hearing testimony. The Veteran's service treatment records reflect that the Veteran denied the presence of a back injury of any kind in February 1998. No back disabilities or complaints of back pain were noted on the Veteran's February 1998 separation examination, and the Veteran indicated no history of back pain or injuries on his corresponding February 1998 report of medical history. March 1991 service treatment records do reflect an isolated complaint of back pain, but this complaint was diagnosed as a back spasm, and no further complaints of back pain were noted subsequent to the March 1991 entry. Based on the lay and medical evidence of record, the board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Moreover, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that the Veteran's current low back disability is causally related to his active duty service. As noted previously, the Veteran specifically stated during his November 2011 testimony before the undersigned that he has never had a low back disability. The Veteran also informed the February 2010 VA examiner that he did not have a low back disability.

Turning to the medical evidence of record, the February 2010 VA examiner noted that the Veteran stated he did not have a low back disability and as a result did not opine as to the presence of a nexus between the Veteran's low back disability and his service. The December 2012 VA examiner, based on a review of the claims file and an examination of the Veteran, opined that it was less likely than not that the Veteran's low back disability was related to his active duty service. The examiner based his opinion on the fact that the Veteran denied having back pain on several occasions, including during his November 2011 testimony, and that the Veteran had normal x-ray results six months after leaving service. While the examiner acknowledged that February 2010 x-rays reflected the presence of lumbar DDD, the examiner stated that these findings were clinically insignificant as they were due to the natural aging process. 

July 1998 VA treatment records contain x-rays that note the Veteran's low back as being normal. Prior to the February 2010 x-rays, the Veteran's treatment records post-service are silent for complaints of low back pain or diagnoses of a low back disability. Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to his active duty service. See 38 C.F.R. § 3.303.

While the evidence shows that the Veteran has a current disability, the preponderance of the competent evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's current disability is causally related to his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disability. For the reasons outlined below, the Board finds that service connection for a left knee disability is not warranted on a direct or presumptive basis.

In order to establish direct or presumptive service connection, there must first be competent evidence of a current disability. 38 C.F.R. §§ 3.303, 3.307, 3.309; Brammer v. Derwinski, 3 Vet. App. 223 (1992). Without such evidence, there cannot be a viable claim for benefits. Brammer, 3 Vet. App. 223. Here, there is no evidence of record indicating that the Veteran has a current left knee disability. The Veteran has not asserted that he has a current left knee disability at any time during the course of the appeal, and in fact specifically denied the presence of a left knee disability during his February 2010 VA examination. Turning to the medical evidence, May 1998 x-ray images of the Veteran's left knee revealed no joint or bone pathology. VA treatment records post-service are silent for any diagnosis of a left knee disability since his separation from service in February 1998.

As there is no evidence of a current disability, service connection on a direct or presumptive basis for the Veteran's claimed left knee disability is not warranted. See 38 C.F.R. §§ 3.303, 3.307, 3.309; Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Left Thigh Paresthesia

The Veteran contends he is entitled to service connection for a left lower extremity neurological disability, to include left thigh paresthesia. For the reasons stated below, the Board finds that service connection is warranted on a direct basis.

The Veteran was diagnosed with paresthesia during his February 2010 VA examination and therefore has a current disability for the purposes of service connection. The evidence also shows the presence of an in-service event, injury, or disease. Service treatment records from February 1998, shortly before his discharge, reflect that the Veteran complained of tingling and numbness in his left lower extremity, located approximately in his left lateral thigh, following a fall while running. 

Finally, the evidence shows that the Veteran's current disability is causally related to the in-service event, injury, or disease. Since service the Veteran has consistently complained of tingling, numbness, and hypersensitivity in his left thigh, which he is competent to report as these symptoms are lay observable. Jandreau, 492 F.3d at 1377. There is no evidence indicating that the Veteran's statements are not credible.

Turning to the medical evidence, the February 2010 VA examiner opined that, based on the Veteran's consistent complaints and symptoms since service, and the provided history of the injury in service, it was at least as likely as not that the Veteran's paresthesia was causally related to his active duty service. The December 2012 VA examiner opined that the Veteran's paresthesia was less likely than not related to his service based on the fact that the Veteran had two normal neurological examinations after service and that the extent of sensory involvement reported by the Veteran would not normally be expected in these situations. However, in a January 2014 addendum opinion, after reviewing additional records in the Veteran's electronic claims file, the examiner determined that he could not opine as to whether the Veteran had a neurological disability in May 1998 without resorting to speculation. The examiner based this on the fact that since service the Veteran has had inconsistent sensory test results, which are by their nature subjective and prone to variance in their results, depending on when they are done and the examiner conducting them. There is no evidence indicating that the medical opinions are not competent or credible.

Treatment records from July 1998 and May 1998 reflect complaints of left thigh tingling and numbness, as well as diagnoses of paresthesia. These treatment records state that the Veteran's history of paresthesia spans 4 to 6 months, which corresponds with the January 1998 to February 1998 period of service, during which the Veteran has stated the paresthesia began. Based on the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the issue of nexus. See 38 C.F.R. § 3.102. As such, the Board finds that the third element of service connection is met.

As all three elements of service connection have been met, the Board finds that service connection for a left lower extremity neurological disability, to include left thigh paresthesia, is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a low back disability, to include lumbar DDD, is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left lower extremity neurological disability, to include left thigh paresthesia, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


